Title: To Benjamin Franklin from Richard Bache, 9 August 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir
Philadelphia August 9—1782.
The foregoing is Copy of my last to you via Baltimore, since which a number of French Ships of the Line having arrived from Cape Francois on our Coast, the British Cruizers have retired into Newyork, & our port is once more open—this affords me an opportunity of sending you the third Bill of the sett within mentioned, and of letting you know that we are all well;— None of the Claret that you were so kind as to order me, has yet reached me; I have received a Letter from Mr. Bonfield of Bordeaux dated in March, which informs me that he had sent ten Boxes to LOrient, to be forwarded me from thence, but the Letter is all I have received.
You will herewith I hope receive the Newspapers as there are two Vessels now bound for France, I shall transmit some in both— Sally and the Children are still in the Country, they return to Town next Week— We present our joint Love & Duty— I am ever Dear & Hond. Sir Yours affectionately
Rich Bache
Dr. Franklin.
 
Addressed: Dr. Franklin
